DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2021 has been entered.
Status of the Application
Claims 13, 15, 17-18 and 31-45 are pending. 
Reasons for Allowance
Applicant’s Remarks, and amendment filed on 11/02/2021, has been fully considered and is found persuasive. 
The following is an Examiner’s statement of reasons for allowance:
Applicant's polysaccharide-protein conjugate with a carrier protein as in the instant claims is novel and unobvious over the prior art of record. None of the prior art of record disclose or teach applicant's polysaccharide-protein conjugate with a carrier protein as in the instant claims. The closest prior art, Watson (US 2017/0021006 A1), teaches a polysaccharide for conjugation to a carrier protein, wherein the polysaccharide consists of one glucuronic acid, one glucopyranose, one galactofuranose and two rhamnopyranose, but fails to disclose the structure of the polysaccharide. Further, the cited prior art would not suggest nor motivate to a person of ordinary skill in the art to make conjugate as in the instant claims.
Therefore, Claims 13, 15, 17-18 and 31-45 are allowed.
Conclusion
Claims 13, 15, 17-18 and 31-45 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PANCHAM BAKSHI/            Primary Examiner, Art Unit 1623